DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-20 are pending and have been examined.
This action is in reply to the papers filed on 07/14/2020.  
Information Disclosure Statement
No Information Disclosure Statement has been filed.
Amendment
The present Office Action is based upon the original patent application filed on 07/14/2020as modified by the amendment filed on xxx.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. These claims recite a method, system, and computer readable medium for content recommendations based upon historical future data.
Claim 1 recites [a] method, comprising: executing, on a processor of a computing device, instructions that cause the computing device to perform operations, the operations comprising: computing a model serving delay time as an average of training delays of events, wherein a training delay corresponds to a difference between an event serve time of an event and a train time of a model that served a recommendation associated with the event; in response to determining that a current day occurs within a set of weekdays, determining a historical data time interval as a day prior to the current day plus the model serving delay time; training the model for predicting user content preferences using historic user distribution data and historic content distribution data associated with the historical data time interval; and utilizing the model to generate and provide a content recommendation for a user.
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019)). 
Step 1: Does the Claim Fall within a Statutory Category?
Yes. Claims 1-12 recite a method and, therefore, are directed to the statutory class of a process. Claims 13-16 recite a system/computing device and, therefore, are directed to the statutory class of machine.  Claims 17-20 recite a non-transitory computer readable medium/computer product and, therefore, are directed to the statutory class of a manufacture.
Step 2A, Prong One: Is a Judicial Exception Recited?
Yes. The following tables identify the specific limitations that recite an abstract idea. The column that identifies the additional elements will be relevant to the analysis in step 2A, prong two, and step 2B.  

Claim 1: Identification of Abstract Idea and Additional Elements, using Broadest Reasonable Interpretation
Claim Limitation
Abstract Idea
Additional Element
1. A method, comprising:

No additional elements are positively claimed.
executing, on a processor of a computing device, instructions that cause the computing device to perform operations, the operations comprising:
This limitation includes the step(s) of: executing, on a processor of a computing device, instructions that cause the computing device to perform operations… 
But for the processor and computing device this limitation is directed to performing calculations in order to facilitate content recommendations based upon historical future data which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
executing, on a processor of a computing device, instructions that cause the computing device to perform operations
computing a model serving delay time as an average of training delays of events, wherein a training delay corresponds to a difference between an event serve time of an event and a train time of a model that served a recommendation associated with the event;
This limitation includes the step(s) of: computing a model serving delay time as an average of training delays of events, wherein a training delay corresponds to a difference between an event serve time of an event and a train time of a model that served a recommendation associated with the event. 
No additional elements are positively claimed.
This limitation is directed to performing a calculation using known or knowable information in order to facilitate content recommendations based upon historical future data which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.
in response to determining that a current day occurs within a set of weekdays, determining a historical data time interval as a day prior to the current day plus the model serving delay time;
This limitation includes the step(s) of: in response to determining that a current day occurs within a set of weekdays, determining a historical data time interval as a day prior to the current day plus the model serving delay time. 
No additional elements are positively claimed.
This limitation is directed to performing a calculation using known or knowable information in order to facilitate content recommendations based upon historical future data which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.
training the model for predicting user content preferences using historic user distribution data and historic content distribution data associated with the historical data time interval; and
This limitation includes the step(s) of: training the model for predicting user content preferences using historic user distribution data and historic content distribution data associated with the historical data time interval. 
No additional elements are positively claimed.
This limitation is directed to performing a calculation using known or knowable information in order to facilitate content recommendations based upon historical future data which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.
utilizing the model to generate and provide a content recommendation for a user.
This limitation includes the step(s) of: utilizing the model to generate and provide a content recommendation for a user. 
No additional elements are positively claimed.
This limitation is directed to performing a calculation using known or knowable information in order to facilitate content recommendations based upon historical future data which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.


As shown above, the claims recite an abstract idea. 
Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The judicial exception is not integrated into a practical application. The additional elements listed above that relate to computing components are recited at a high level of generality (i.e., as generic components performing generic computer functions such as processing data) such that they amount to no more than mere instructions to apply the exception using generic computing components. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, the claims do not purport to improve the functioning of the computer itself. There is no technological problem that the claimed invention solves. Rather, the computer system is invoked merely as a tool. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, these claims are directed to an abstract idea. 
Step 2B: Does the Claim Provide an Inventive Concept?
No. The claims do not include additional elements that alone or in combination are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements relating to computing components amount to no more than applying the exception using a generic computing components.  Mere instructions to apply an exception using a generic computing component cannot provide an inventive concept. Furthermore, the broadest reasonable interpretation of the claimed computer components (i.e., additional elements) includes any generic computing components that are capable of being programmed to process data.  
Independent system claim 13 and CRM claim 17 also contains the identified abstract ideas, with the additional elements of a processor and storage medium, which are a generic computer components, and thus not significantly more for the same reasons and rationale above. 
Dependent claims 2-12, 14-16, and 18-20 further describe the abstract idea. The additional elements of the dependent claims fail to integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea. Thus, as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.
As such, the claims are not patent eligible. 
Invention Could be Performed Manually
It is conceivable that the invention could be performed manually without the aid of machine and/or computer. For example, Applicant claims a model, training the model, determining historical data time intervals, and generating a content recommendation. Each of these features could be performed manually and/or with the aid of a simple generic computer to facilitate the transmission of data.
See also Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., and In re Venner, which stand for the concept that automating manual activity and/or applying modern electronics to older mechanical devices to accomplish the same result is not sufficient to distinguish over the prior art. Here, applicant is merely claiming computers to facilitate and/or automate functions which used to be commonly performed by a human.
Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 82 USPQ2d 1687 (Fed. Cir. 2007) "[a]pplying modern electronics to older mechanical devices has been commonplace in recent years…").  The combination is thus the adaptation of an old idea or invention using newer technology that is commonly available and understood in the art. 
In In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), the court held that broadly providing an automatic or mechanical means to replace manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  MPEP 2144.04, III Automating a Manual Activity.
MPEP 2144.04 III - Automating a Manual Activity and In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) further stand for and provide motivation for using technology, hardware, computer, or server to automate a manual activity.  
Therefore, the Office finds no improvements to another technology or field, no improvements to the function of the computer itself, and no meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, based on the two-part Alice Corp. analysis, there are no limitations in any of the claims that transform the exception (i.e., the abstract idea) into a patent eligible application.
Claim Rejections - Not an Ordered Combination
None of the limitations, considered as an ordered combination provide eligibility, because taken as a whole, the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.

Claim Rejections - Preemption
Allowing the claims, as presently claimed, would preempt others from making content recommendations based upon historical future data. Furthermore, the claim language only recites the abstract idea of performing this method; there are no concrete steps articulating a particular way in which this idea is being implemented or describing how it is being performed.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 13, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over: Zou et al. 2021/0406670; in view of Ramanath et al. 2021/0406838.
Claim 1. Zou et al. 2021/0406670 further teaches A method, comprising: executing, on a processor of a computing device (Zou et al. 2021/0406670 [0069 - instructions are executed by one or more servers] FIG. 3 depicts an encoding process 300 for activity sequences. In some implementations, process 300 can be performed by one or more systems. For example, process 300 can be implemented by encoder 120, training module 122, classification model 124, DCDS 110, and/or user device 106 of FIGS. 1-2. In some implementations, the process 300 can be implemented as instructions stored on a non-transitory computer readable medium, and when the instructions are executed by one or more servers, the instructions can cause the one or more servers to perform operations of the process 300. [0092 - processor 510 is capable of processing instructions for execution within the system] FIG. 5 is block diagram of an example computer system 500 that can be used to perform operations described above. The system 400 includes a processor 510, a memory 520, a storage device 530, and an input/output device 540. Each of the components 510, 520, 530, and 540 can be interconnected, for example, using a system bus 550. The processor 510 is capable of processing instructions for execution within the system 500. In one implementation, the processor 510 is a single-threaded processor. In another implementation, the processor 510 is a multi-threaded processor. The processor 510 is capable of processing instructions stored in the memory 520 or on the storage device 530.), instructions that cause the computing device to perform operations, the operations comprising: computing a model serving delay time as an average of training delays of events (Zou et al. 2021/0406670 [0071 – time delay] Each event 304 occurs at a particular time that is indicated by the timestamp for that event 304. Encoder 120 can determine, based on the timestamp of a particular event, a time delay from the previous event in the visit. Encoder 120 assigns the first event in a visit a time delay value of 0. [0077 - time delay between events] Classification model 124 uses the time delay between events 306 to classify a visit as either valid or invalid. For example, classification model 124 can determine, based on whether a particular time delay could reasonably be performed by a human, is typical of the user or the type of user, or is indicative of actual engagement with the content as opposed to merely clicking through. In one example, a time delay of 0.002 seconds between a video being presented within a news article and a click interaction on the video to begin viewing the video may not be physically possible for a human user to perform, and thus classification model 124 can classify the visit as invalid. In another example, a time delay of 30 seconds between a link to a similarly styled outfit being presented within a page for a particular outfit and a click interaction on the link may be typical of the type of user who visits the fashion advice website, and thus classification model 124 can classify the visit as valid. In another example, a time delay of 1 minute between a 45 second video beginning to play within a social media feed and a scrolling past action may indicate that a human user has actually engaged with the video (e.g., watched a substantive portion of the video) instead of simply scrolling past without watching the video, and thus classification model 124 may classify the visit as valid.), wherein a training delay corresponds to a difference between an event serve time of an event and a train time of a model (Zou et al. 2021/0406670 [0054 – training module [] groups events into buckets based on the amount of time between the event and a previous event] Training module 122 can use a pipeline that outputs estimated accuracies for each labelling function based on, for example, votes on particular events. In some implementations, training module 122 groups events into buckets based on the amount of time between the event and a previous event. The buckets may be used to easily distinguish between valid and invalid sequences. Training module 122 may crop, or adjust, the boundaries of the buckets to delineate between valid and invalid sequences. Different types of events can take different amounts of time, and different users can take different amounts of time between events. Training module 122 may adjust the boundaries of the buckets based on time between an event and a previous event, for example, for a particular type of event.) that served a recommendation associated with the event (Zou et al. 2021/0406670 [0054 - events] Training module 122 can use a pipeline that outputs estimated accuracies for each labelling function based on, for example, votes on particular events. In some implementations, training module 122 groups events into buckets based on the amount of time between the event and a previous event. The buckets may be used to easily distinguish between valid and invalid sequences. Training module 122 may crop, or adjust, the boundaries of the buckets to delineate between valid and invalid sequences. Different types of events can take different amounts of time, and different users can take different amounts of time between events. Training module 122 may adjust the boundaries of the buckets based on time between an event and a previous event, for example, for a particular type of event. [0070 - suggestion] Encoder 120 receives interaction information 302 associated with an entity. The interaction information can be, for example, the interaction information as described above with respect to FIGS. 1-2. In this particular example, interaction information 302 indicates the time at which an event 304 occurs and an event type of the event 304. Event types can include, for example, a content video playback, a digital component start event, a search, a skippable—or optional—digital component playback, a new visit, a click on a digital component, a non-skippable—or non-optional—digital component playback, engagement with content (such as a like, dislike, or comment, among other types of engagement activity), a new visit starting with a search, a new embedded visit, or a new visit starting with an engagement activity, a click on a search result link, a click on a suggestion, among other event types. For example, a user can perform a search on a search engine and click on a link to be directed to a web page or an application program; these event types can be classified as a click on a search result or launching a new application, respectively.); in response to determining that a current day occurs within a set of weekdays, determining a historical data time interval as a day prior to the current day plus the model serving delay time (Zou et al. 2021/0406670 [0080 - a delay period specifying an amount of time between the given event and a previous event that occurred prior to the given event] Process 400 begins with receiving interaction data that indicates, for each given interaction among multiple interactions that occurred at a client device, (i) an event type an (ii) a delay period specifying an amount of time between the given event and a previous event that occurred prior to the given event (402). For example, DCDS 110 can receive interaction data that indicates, for a set of multiple interactions that occurred at a user device 106 of a user, an event type and timestamp data from which a delay period between the particular event and a previous event for each event in the set can be calculated. Each event is assigned a timestamp and DCDS 110 can use the timestamp data to calculate a delay period between the particular event and a previous event by calculating the difference between two sequential timestamps for two sequential events corresponding to the particular event and the previous event.); training the model for predicting user content preferences (Zou et al. 2021/0406670 [0036 - user's preferences] For situations in which the systems discussed here collect personal information about users, or may make use of personal information, the users may be provided with an opportunity to control whether programs or features collect personal information (e.g., information about a user's social network, social actions or activities, profession, a user's preferences, or a user's current location), or to control whether and/or how to receive content from the content server that may be more relevant to the user. In addition, certain data may be anonymized in one or more ways before it is stored or used, so that personally identifiable information is removed. For example, a user's identity may be anonymized so that no personally identifiable information can be determined for the user, or a user's geographic location may be generalized where location information is obtained (such as to a city, ZIP code, or state level), so that a particular location of a user cannot be determined. Thus, the user may have control over how information is collected about him or her and used by a content server.) using historic user distribution data (Zou et al. 2021/0406670 [0065 - distribution] In some implementations, DCDS 110 can refrain from distributing content to devices corresponding to the entity. For example, DCDS 110 can refrain from distributing content to a user's smartphone based on an activity sequence performed on the smartphone that is determined to be performed by malware, but can continue to distribute content to the user's laptop. This type of distribution restriction can reduce wasted computing resources that would otherwise be used to distribute content to the user's smartphone, while still enabling distribution of content to the user's laptop. Restricting distribution of content in this manner prevents the wasted resources, as discussed above, while still enabling content to be provided to a particular type of device at which it is more likely to actually be viewed by the user.) and historic content distribution data associated with the historical data time interval (Zou et al. 2021/0406670 [0014 - using prediction scores to filter and alter distribution parameters] The described methods can, for example, provide enhanced spam filters that catch ads or view counts from high risk visits; improve traffic quality scores by using prediction scores in aggregate to assess traffic quality; and improve entity risk scores by aggregating the prediction scores at an entity level, and using prediction scores to filter and alter distribution parameters, among other applications. [0080 - timestamp data to calculate a delay period between the particular event and a previous event by calculating the difference between two sequential timestamps for two sequential events corresponding to the particular event and the previous event] Process 400 begins with receiving interaction data that indicates, for each given interaction among multiple interactions that occurred at a client device, (i) an event type an (ii) a delay period specifying an amount of time between the given event and a previous event that occurred prior to the given event (402). For example, DCDS 110 can receive interaction data that indicates, for a set of multiple interactions that occurred at a user device 106 of a user, an event type and timestamp data from which a delay period between the particular event and a previous event for each event in the set can be calculated. Each event is assigned a timestamp and DCDS 110 can use the timestamp data to calculate a delay period between the particular event and a previous event by calculating the difference between two sequential timestamps for two sequential events corresponding to the particular event and the previous event.); and 
Zou et al. 2021/0406670 may not expressly disclose the “content recommendation” features, however, Ramanath et al. 2021/0406838 teaches utilizing the model to generate and provide a content recommendation for a user (Ramanath et al. 2021/0406838 [0052 - recommendation models may comprise a model configured to be used to generate recommendations of digital content items to be displayed within a personalized feed of the user on the home page] In FIG. 7, the short-term preference map 720 and the short-term intent map 730 show a raw count being maintained for each respective preference classification and intent classification, where the raw count follows the colon (“:”). In some example embodiments, the recommendation system 216 processes these raw counts to generate vector representations of the short-term preference map 720 and the short-term intent map 730, which may be stored in the real-time features store 344 as real-time feature vectors. The selection component 310 may use these real-time feature vectors from the real-time features store 344 or the raw action data from the real-time activities store 342, along with one or more other feature data from the other features store 360 (e.g., profile data of the user, social graph data of the user, information about subject of digital content item to be recommended) to generate a recommendation for the user based on a recommendation model. In some example embodiments, the selection component 310 selects, from amongst a plurality of recommendations models of the online service, the recommendation model to use in generating the recommendation for the user. For example, the plurality of recommendation models may comprise a model configured to be used to generate recommendations of digital content items to be displayed within a personalized feed of the user on the home page, another model configured to be used to generate recommendations of other users with whom to form connections, and yet another model configured to be used to generate recommendations of online job postings. In some example embodiments, the recommendation system 216 selects the recommendation model based on an identification of a particular page or user interface module (e.g., a particular bounded area within a page dedicated to display of a particular type of recommendation) in which the recommendation is to be provided. [0087 - recommendation models may comprise a model configured to be used to generate recommendations of digital content items to be displayed within a personalized feed of the user on the home page] At operation 1020, the recommendation system 216 selects, from amongst a plurality of recommendations models of the online service, a first recommendation model to use in generating a recommendation for the user. For example, the plurality of recommendation models may comprise a model configured to be used to generate recommendations of digital content items to be displayed within a personalized feed of the user on the home page, another model configured to be used to generate recommendations of other users with whom to form connections, and yet another model configured to be used to generate recommendations of online job postings. In some example embodiments, the recommendation system 216 selects the recommendation model based on an identification of a particular page or user interface module (e.g., a particular bounded area within a page dedicated to display of a particular type of recommendation) in which the recommendation is to be provided.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Zou et al. 2021/0406670 to include the content recommendation features as taught by Ramanath et al. 2021/0406838. One of ordinary skill in the art would have been motivated to do so in order to recommend content based upon known information which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Claim 13. A computing device comprising: 
a processor; and 
memory comprising processor-executable instructions that when executed by the processor cause performance of operations, the operations comprising: 
computing a model serving delay time as an average of training delays of events, wherein a training delay corresponds to a difference between an event serve time of an event and a train time of a model that served a recommendation associated with the event; 
in response to determining that a current day is a weekend day, determining a historical data time interval as a week prior to the current day plus the model serving delay time; 
training the model for predicting user content preferences using historic user distribution data and historic content distribution data associated with the historical data time interval; and 
utilizing the model to generate and provide a content recommendation for a user.
Claim 13, has similar limitations as of Claim(s) 1, therefore it is REJECTED under the same rationale as Claim(s) 1. 

72.	Claim 17. A non-transitory machine readable medium having stored thereon processor-executable instructions that when executed cause performance of operations, the operations comprising: 
73.	computing a model serving delay time as an average of training delays of events, wherein a training delay corresponds to a difference between an event serve time of an event and a train time of a model that served a recommendation associated with the event; 
74.	in response to determining that a current day is a weekend day that does not occur within a set of weekdays, determining a historical data time interval as a plurality of days prior to the current day plus the model serving delay time; 
75.	training the model for predicting user content preferences using historic user distribution data and historic content distribution data associated with the historical data time interval; and 
76.	utilizing the model to generate and provide a content recommendation for a user.
Claim 17, has similar limitations as of Claim(s) 1, therefore it is REJECTED under the same rationale as Claim(s) 1. 

Claim Rejections – No Prior-art Rejection
Dependent claims 2-12, 14-16, and 18-20 cannot be rejected with prior-art. Individual claimed features are taught in the prior-art, however, the unique combination of features and elements are not taught by the prior-art without hindsight reasoning. The dependent claims are further rejected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 2. The method of claim 1, comprising: applying a first step size to the historic user distribution data and the historic content distribution data for training the model.

Claim 3. The method of claim 2, wherein the first step size is less than a second step size applied to current user distribution data and current content distribution data used to train the model.

Claim 4. The method of claim 1, comprising: applying a historical interval ratio to the historic user distribution data and the historic content distribution data to select a subset of the historic user distribution data and the historic content distribution data for training the model.

Claim 5. The method of claim 4, comprising: determining the historical interval ratio based upon at least one of a current training time of training the model or an amount of data available to train the model.

Claim 6. The method of claim 4, comprising: determining the historical interval ratio based upon experimental results of training the model using historical user and content distribution data.

Claim 7. The method of claim 1, comprising: in response to detecting a first event associated with the content recommendation, generating an entry indicating an event type of the first event, a first serve time of the model serving the content recommendation, and a first train time of the model being trained using the historic user distribution data and the historic content distribution data.

Claim 8. The method of claim 7, wherein the first event corresponds to an impression of the user viewing the content recommendation.

Claim 9. The method of claim 7, wherein the first event corresponds to the user interacting with the content recommendation.

Claim 10. The method of claim 1, comprising: in response to determining that the current day is a weekend day, determining the historical data time interval as a week prior to the current day plus the model serving delay time.

Claim 11. The method of claim 1, comprising: in response to determining that the current day is a week day not within the set of weekdays, determining the historical data time interval as a plurality of days prior to the current day plus the model serving delay time.
Claim 15. The computing device of claim 14, comprising: in response to determining that the current day is a weekday not within the set of weekdays, determining the historical data time interval as a plurality of days prior to the current day plus the model serving delay time.

Claim 12. The method of claim 1, comprising: 
in response to determining that the current day is a weekend day, determining the historical data time interval as a day prior to the current day plus the model serving delay time.
Claim 20. The non-transitory machine readable medium of claim 17, wherein the operations comprise: 
in response to determining that the current day is a weekend day, determining the historical data time interval as a week prior to the current day plus the model serving delay time.

Claim 14. The computing device of claim 13, comprising: in response to determining that the current day occurs within a set of weekdays, determining the historical data time interval as a day prior to the current day plus the model serving delay time.

Claim 16. The computing device of claim 15, wherein the plurality of days correspond to 3 days prior to the current day.

Claim 18. The non-transitory machine readable medium of claim 17, wherein the plurality of days correspond to 3 days prior to the current day.

Claim 19. The non-transitory machine readable medium of claim 17, wherein the operations comprise: in response to determining a current day occurs within the set of weekdays, determining the historical data time interval as a day prior to the current day plus the model serving delay time.

Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al. 2018/0150874 [0030] The delayed data 255b includes data stored in the action log 225 that is greater or equal to a second threshold time T. For example, the second threshold time T is 14 days, a conversion is attributed to a click only if the delay between the click and conversion less than or equal to 14 days, and delayed data 225b is data stored in the action log 225 that is greater than 14 days old because the conversion data collected over the past 14 days is only partially correct. In one embodiment, the delayed data 225b is conversion data collected over a longer period of time. Assuming today is October 22, to train a long-term conversion probability model, the conversion data collected before October 9 is used because the conversion data collected between October 9 and October 22 is only partially correct with respect to the 14-day delay model. The delayed data 225b is used by the online system 100 to train another model of an additive decomposition mode for predicting a long-term probability of a conversion event, where the delayed data 225b represents ground-truth of conversion observed over the second threshold time. The delayed data 225b keeps the additive decomposition model on check with accurate conversion data of the online system 100. To determine whether data is fresh data or delayed data, the online system 100 checks the timestamp of the data (e.g., a click of a content item) stored in the action log 225, takes the difference of the current time to the timestamp of the data, and compares the difference to a threshold time T, which is 1 day. If the difference is less than or equal to the threshold time T, the data is fresh data 225a. If the difference is greater than or equal to the threshold time T, which is 14 days for a 14-day delay model, the data is delayed data 225b. The number “14 days” is used throughout as an example, but this longer or delayed attribution window (or long-term conversion probability) can be a different number of days. For example it could be 8 days, 10 day, 15 days, 20 days, 25 days, or more, depending on the circumstance. Similarly, the number “1 day” is used throughout as an example, but this shorter term attribution window (or short-term conversion probability) can be a different number of days, such as 2 days, 3 days, or more depending on the circumstance.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682